                                                                     Mn
                                                                     U.S. DISTRICT COURT
                                                                          AUGUSTA n;v
             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA                   20!8DEC26 PM li:2l
                              STATESBORO DIVISION


                                        -k
EQUAL EMPLOYMENT OPPORTUNITY
                                        Vr                               so. DIS UT- GA.
COMMISSION,
                                        ★

                                        -k
     Plaintiff,
                                        k

                                        k
TERRI T. MOSLEY,
                                        k


                                        k
     Plaintiff-Intervenor,
                                        k



            V.                          *                  CV 617-100
                                        k


                                        k
DOLGENCORP, LLC, d/b/a DOLLAR
                                        k
GENERAL,
                                        k


                                        k
     Defendant.
                                        k




                                    ORDER




     Before the Court is Plaintiff Equal Employment Opportunity

Commission's {''EEOC") motion to stay.            (Doc. 54.)    On December 21,

2018, appropriations for funding the EEOC and other Federal

Government       operations    lapsed        causing   a   partial      government

shutdown.     Because the EEOC is prohibited from engaging in its

duties - including litigation activities - without appropriations,

see 31 U.S.C. §§ 1341(a)(1)(B), 1342, it seeks a stay of this

action and an extension of all deadlines.              Upon due consideration,

the EEOC's motion to stay (doc. 54) is GRANTED.                   This case is

hereby STAYED until the EEOC's funding is restored, and all pending
deadlines in this matter are extended for the same number of days

as the EEOC's lapse in funding.

     ORDER   ENTERED   at   Augusta,   Georgia,   this

December, 2018.




                                       J.         HALL,/CHIEF JUDGE
                                       UNITED            DISTRICT COURT
                                       SOUT       DISTRICT OF GEORGIA
